Judge Lewis
dissenting.
I dissent only from the majority’s holding that the trial court committed prejudicial error by failing to remind the jury as to punitive damages, specifically, that it should limit its consideration of evidence of the prior acts committed by the defendant upon plaintiff. I think it is clear that the jury instructions, viewed as a whole, did in fact instruct the jury to limit their consideration of plaintiffs prior bad conduct. See State v. Sturdivant, 304 N.C. 293, 302, 283 S.E.2d 718, 726 (1981) (stating it is a cardinal rule of appellate review that the trial court’s instructions must be examined contextually as a whole.) The court, after instructing the jury of their role as fact-finders, instructed the jury as follows:
Evidence in this case has been received tending to show that event[s] involving the defendant and the plaintiff prior to July 31 of 1993 have occurred. You may consider this when you come to the amounts to be awarded to the defendant in consequence of what you find the facts to be regarding July the 31st of 1993. You may consider such earlier occurrences that you find to have occurred between the defendant and the plaintiff to the extent that you find them to be a part of the total mental and emotional circumstances confronting the defendant on July the 31st of 1993. (emphasis added)
In this portion of the charge, the court clearly instructs the jury how the evidence of prior conduct should be treated. There should be no “magic words” that a court must use, as long as the jury is instructed on the law of every substantial feature of the case. See Clemons v. Lewis, 23 N.C. App. 488, 491, 209 S.E.2d 291, 293 (1974). I think it advisable that we refrain from dictating precise language to the courts. Here, the court clearly directed the jury that evidence of prior conduct should be used in a limited way. Further, in its charge the court indicated to the jury that there were two questions for it to answer: First, what compensatory damages defendant was due, and second, what punitive damages plaintiff was entitled to. As the majority notes, the court did not follow the pattern jury instruction verbatim with respect to punitive damages, nor did the verdict sheet. However, the trial judge repeatedly instructed the jury that it was in the jury’s discretion whether punitive damages should be awarded. I find no case in which the verdict sheet overrides the instructions given.
I would hold that the preliminary portion of the court’s charge, instructing the jury to limit its use of the evidence of prior bad acts in *241determining “the amounts”, was sufficient. It is implicit that the jury will follow the court’s charge in its entirety in its resolution of the issues. See State v. Wright, 302 N.C. 122, 127, 273 S.E.2d 699, 703 (1981). Moreover, it is also well-established that jurors are presumed to follow the court’s instructions when they are told not to consider testimony. State v. Clark, 298 N.C. 529, 534, 259 S.E.2d 271, 274 (1979).
Therefore, I respectfully dissent from the portion of the majority’s opinion finding that the trial court’s punitive damages instruction was in error.